
	

113 S282 IS: Counseling for Career Choice Act
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 282
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a new counseling program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Counseling for Career Choice
			 Act.
		2.FindingsCongress finds the following:
			(1)A career guidance
			 and counseling program develops an individual's competencies in self-knowledge,
			 educational and occupational exploration, and career planning.
			(2)Career guidance
			 and counseling programs help individuals acquire the knowledge, skills, and
			 experience necessary to identify options, explore alternatives, and succeed in
			 a 21st century society.
			(3)The American
			 School Counselor Association recommends a student-to-counselor ratio of 250 to
			 1. Forty-seven States do not meet this recommendation.
			(4)Professional
			 school counselors design and implement comprehensive school counseling programs
			 that include educational and career planning activities for all students that
			 are designed to assist students in reaching academic, career, and personal
			 goals.
			(5)4 out of 5
			 graduates of secondary-level career or technical education programs who pursued
			 postsecondary education after secondary school had earned a credential or were
			 still enrolled in postsecondary education 2 years later.
			(6)Students at
			 schools with highly integrated rigorous academic and career and technical
			 education programs have significantly higher achievement in reading,
			 mathematics, and science than do students at schools with less integrated
			 programs.
			3.Counseling for
			 career choiceTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
			
				ECounseling for career choice
					2501.DefinitionsIn this part:
						(1)Community
				collegeThe term community college means—
							(A)a junior or
				community college, as such term is defined in section 312(f) of the Higher
				Education Act of 1965 (20 U.S.C. 1058(f)); or
							(B)a 4-year public
				institution of higher education (as defined in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001)) that awards a significant number of
				degrees and certificates, as determined by the Secretary, that are not—
								(i)baccalaureate
				degrees (or an equivalent); or
								(ii)master's,
				professional, or other advanced degrees.
								(2)Eligible
				entityThe term eligible entity means—
							(A)a local
				educational agency, including an educational service agency; or
							(B)a consortium that
				may consist of any combination of 2 or more local educational agencies,
				educational service agencies, non-profit organizations with demonstrated
				expertise in counseling or career and technical education, or tribal
				organizations.
							(3)Industry-recognizedThe
				term industry-recognized, when used with respect to a credential,
				means a credential that—
							(A)is sought or
				accepted by employers within the industry or sector involved as a recognized,
				preferred, or required credential for recruitment, screening, hiring,
				retention, or advancement purposes; and
							(B)where
				appropriate, is endorsed by a nationally recognized trade association or
				organization representing a significant part of the industry or sector.
							(4)Local workforce
				investment boardThe term local workforce investment
				board means a local workforce investment board established under section
				117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832).
						(5)School
				counselorThe term school counselor has the meaning
				given the term in section 5421.
						(6)StakeholdersThe
				term stakeholders includes local educational agencies, school
				counselors, secondary schools, institutions of higher education (including
				community colleges), the State workforce investment board, the State agency
				responsible for labor market information, other applicable State agencies as
				determined by the Secretary, local workforce investment boards, regional
				economic development agencies, area career and technical education schools (as
				defined in section 3 of the Carl D. Perkins Career and Technical Education Act
				of 2006), local businesses and industries, organizations offering
				apprenticeship programs, tribal organizations, labor organizations, programs
				leading to postsecondary credentials, including industry-recognized
				credentials, other career and technical educational programs (as defined by the
				Secretary), and any other individuals or persons that the Secretary determines
				appropriate to carry out the purposes of this part.
						(7)Statewide
				counseling frameworkThe term statewide counseling
				framework means a framework that encompasses grades 6 through 12 and
				postsecondary education and that includes information on career awareness,
				skills assessment, skills training, student interest surveys, postsecondary
				education entrance requirements, secondary school graduation requirements,
				financial aid, institutions of higher education, community colleges, programs
				leading to industry-recognized credentials, career and technical education
				programs, internships, dual enrollment programs, apprenticeships, and
				professional development opportunities for school counselors.
						(8)State workforce
				investment boardThe term State workforce investment
				board means a State workforce investment board established under section
				111 of the Workforce Investment Act of 1998 (29 U.S.C. 2821).
						(9)Tribal
				organizationThe term tribal organization has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
						2502.Establishment
				and capacity-building grants
						(a)Establishment
				grants
							(1)Program
				authorizedFrom amounts appropriated to carry out this part and
				not reserved by the Secretary under subsection (b), the Secretary shall award
				establishment grants, on a competitive basis, to State educational agencies to
				enable the State educational agencies to carry out the activities described in
				section 2504.
							(2)Duration;
				extension
								(A)DurationEach
				establishment grant under this subsection shall be for a period of not more
				than 2 years.
								(B)ExtensionThe
				Secretary may extend a grant awarded under this subsection for additional
				3-year periods if the State educational agency—
									(i)is achieving the
				intended outcomes of the grant;
									(ii)shows continued
				engagement with stakeholders; and
									(iii)has established
				a statewide counseling framework.
									(b)State
				capacity-Building grants
							(1)In
				generalThe Secretary shall reserve not less than 10 percent and
				not more than 20 percent of the amounts appropriated to carry out this part for
				any fiscal year to award capacity-building grants, on a competitive basis, to
				State educational agencies that do not receive an establishment grant under
				subsection (a) for such year.
							(2)ActivitiesA
				State educational agency that receives a capacity-building grant under this
				subsection shall use grant funds—
								(A)to carry out 1 or
				more of the activities from the State educational agency's application under
				section 2503 that the Secretary determines is an acceptable use of funds;
				or
								(B)to improve the
				State educational agency's application for the next competition for
				establishment grants under subsection (a).
								(c)Special rule
				for alternate granteesNotwithstanding any other provision of
				this part, if a State educational agency does not apply for a grant under this
				section for an award year, a consortium of stakeholders representing the State
				may apply for a grant under this section for the subsequent award year by
				submitting to the Secretary an application that meets the requirements of
				section 2503 and includes any additional information that the Secretary may
				require. The Secretary shall give such application the same consideration in
				the grant award process as is given an application submitted by a State
				educational agency, and may award one consortium in the State an establishment
				grant under subsection (a) or a capacity building grant under subsection (b) to
				enable the consortium to carry out the activities described in section 2504 or
				subsection (b), respectively, in the State. The provisions in this part shall
				apply to a consortium that receives an grant under this subsection in the same
				manner as such provisions apply to a State educational agency.
						2503.ApplicationA State educational agency desiring a grant
				under this part shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require. The application shall
				include—
						(1)(A)a description of a
				proposed statewide counseling framework that is developed in consultation with
				not less than 5 stakeholders, of which at least 1 stakeholder shall be a local
				business or industry or statewide industry organization and 1 stakeholder shall
				be a local educational agency or secondary school;
							(B)a detailed plan to implement a
				statewide counseling framework that is developed in consultation with not less
				than 5 stakeholders, of which at least 1 stakeholder shall be a local business
				or industry or statewide industry organization and 1 shall be a local
				educational agency or secondary school; or
							(C)evidence of an existing statewide
				counseling framework and implementation plan supported by not less than 5
				stakeholders, of which at least 1 stakeholder shall be a local business or
				industry or statewide industry organization and 1 shall be a local educational
				agency or secondary school;
							(2)a description, if
				applicable, of any program leading to an industry-recognized credential
				that—
							(A)will be included
				as one of the postsecondary opportunities described in section
				2504(a)(9);
							(B)serves as one of
				the stakeholders for purposes of paragraph (1); or
							(C)will be described
				in the information included in the statewide counseling framework for the
				activities carried out under the grant; and
							(3)a description of
				how the State educational agency will award subgrants and ensure that the
				activities described in section 2504 are carried out.
						2504.Activities
						(a)In
				generalA State educational
				agency receiving an establishment grant under section 2502(a) shall use grant
				funds to—
							(1)develop and
				implement comprehensive school counseling programs that align with the
				statewide counseling framework proposed or described in the State educational
				agency's application;
							(2)identify and
				assess school counseling activities and postsecondary options available within
				the State, and outside the State as applicable;
							(3)hire additional
				school counselors to effectively serve more students in postsecondary education
				planning and career guidance activities, where applicable;
							(4)identify regional
				workforce trends in collaboration with entities at the State and regional level
				with expertise in identifying such trends, such as State workforce investment
				boards, local workforce investment boards, regional economic development
				organizations, or State employment agencies;
							(5)train counselors
				to effectively provide students with labor market information;
							(6)develop and
				implement a process for school counselors and school counselor programs to
				access the statewide counseling framework and information regarding the
				regional workforce trends identified in paragraph (4);
							(7)develop and
				implement professional development programs for counselors and other educators
				involved in preparing students for postsecondary opportunities;
							(8)develop a
				searchable method by which counseling professional development opportunities
				from around the State are collected, maintained, and disseminated to school
				counselors;
							(9)establish,
				improve, or coordinate postsecondary opportunities, which may include
				individual career planning, personalized learning plans, registered
				apprenticeships, internships, dual enrollment programs, programs leading to
				industry-recognized credentials (including programs at a secondary school),
				2-year degree programs, 4-year degree programs, and other applicable
				postsecondary opportunities;
							(10)provide
				recommendations to improve a local educational agency's curriculum to better
				align with workforce trends and available postsecondary opportunities;
				and
							(11)conduct other
				activities pertaining to the administration of the statewide framework.
							(b)Subgrants
							(1)In
				generalA State educational agency that receives an establishment
				grant may carry out the activities described in subsection (a) directly or
				through awarding subgrants, on a competitive basis, to eligible entities to
				enable the eligible entities to carry out any of the activities.
							(2)ApplicationAn
				eligible entity that desires a subgrant under this subsection shall submit an
				application to the State educational agency at such time, in such manner, and
				containing such information as the State educational agency may reasonably
				require, including a description of the comprehensive counseling program for
				participating schools and students that the eligible entity proposes to develop
				and implement using subgrant funds.
							(c)Hiring of
				personnelAn eligible entity that receives an establishment grant
				under section 2502(a) may use grant funds to hire additional school personnel
				to carry out the activities described in subsection (a).
						2505.Supplement
				not supplantFunds made
				available under this part shall be used to supplement, and not supplant, other
				Federal, State, and local funds available to carry out the activities supported
				under this part.
					2506.Reporting
				requirementsNot later than 3
				years after the date of enactment of the Counseling for Career Choice Act, and
				every 3 years thereafter, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report on the progress made by the
				eligible entities receiving grants under this part in implementing grant
				activities.
					2507.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.
					.
		
